COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Mohamad Ayoub

Appellate case number:      01-19-00071-CV

Trial court case number:    1436092

Trial court:                262nd District Court of Harris Count

       Relator, Mohamad Ayoub, has filed a petition for writ of mandamus in this Court,
challenging the trial court’s “Order on Motion for Dismissal and Discharge” and order
denying his “Motion [for] Reconsideration of Discharge of Community Supervision.”
The Honorable Denise Bradley signed the orders on October 13, 2018, and December 13,
2018. Judge Bradley has ceased to hold the office of judge of the 262nd District Court of
Harris County, Texas.
        Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable Lori Chambers
Gray is substituted for the Honorable Denise Bradley as the respondent in this original
proceeding. See TEX. R. APP. P. 7.2(a). Further, this original proceeding is abated and
remanded to the trial court to allow Judge Gray to reconsider the rulings made the basis
of relator’s petition. See TEX. R. APP. P. 7.2(b).
       Within 30 days of the date of this order, the parties are directed to notify the Clerk
of this Court of any action taken on reconsideration of the rulings made the basis of
relator’s petition and file any orders regarding reconsideration of those rulings in a
supplemental mandamus record. The Court will then consider a motion to reinstate or
dismiss this proceeding, as appropriate.
      This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                  Acting individually    Acting for the Court


Date: __February 5, 2019__